          Case 1:19-cv-00073-KGB Document 10 Filed 01/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                BATESVILLE DIVISION

LOGAN PHELPS                                                                            PLAINTIFF

v.                                  Case No. 1:19-cv-00073 KGB-JTR

AL ROORK, Sheriff,
Fulton County, et al.                                                               DEFENDANTS

                                              ORDER

       Before the Court is a recommended disposition submitted by United States Magistrate

Judge J. Thomas Ray (Dkt. No. 9). No objections have been filed, and the time for filing objections

has passed. After a careful review, the Court concludes that the recommended disposition should

be, and hereby is, approved and adopted in its entirety as this Court’s findings in all respects (Id.).

Accordingly, the Court dismisses without prejudice plaintiff Logan Phelps’ complaint for failing

to state a claim upon which relief may be granted (Dkt. No. 2). The dismissal of this case counts

as a strike, pursuant to 28 U.S.C. § 1915(g). The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from this Order would not be taken in good faith.

       It is so ordered this 27th day of January, 2021.


                                                       Kristine G. Baker
                                                       United States District Judge
